Bell and Jenkins, Justices,
concurring specially. We concur in the judgment of affirmance, and in the opinion as written, except the statement in the ninth division that “Admissions relate to any fact material to the issue, and are to be scanned with care- and considered with any other evidence for what they are worth. It is not declared or required that they be corroborated by other evidence in the case, as are confessions of the crime.” The first of these sentences states a correct principle, and' it is only the second to which we can not agree. The second sentence at least implies that evidence of a mere incriminating statement, without more, may be sufficient to authorize a conviction, whereas a confession will require corroboration. If, as is true, a confession requires corroboration in order to justify a conviction, a fortiori an incriminating-statement, which is less than a confession, must also be corroborated, being insufficient within itself to authorize a verdict of guilty. Under the evidence and the defendant’s statement, however, there was no issue as to corroboration, such incriminating statements as were proved having been indisputably corroborated by the testimony as *15to the killing and the defendant’s admission of this fact in his statement to the jury. Such being the case, the court did not err in failing to charge the jury that admissions or incriminating statements alone, uncorroborated by other evidence, will not justify a conviction.